Citation Nr: 1543570	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  97-03 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to August 1971, from June 1973 to October 1973, and from April 1974 to April 1975.

This case initially came before the Board of Veterans' Appeals  (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's petition to reopen his previously denied claim for service connection for a psychiatric condition in September 1996.  

The Veteran appealed.  Following a remand for further development in June 1998, the Board granted the petition to reopen the claim in October 2002, and remanded the issue of entitlement to service connection for further development.  The Board issued additional remand orders for further development in June 2003 and September 2004, and requested a Veterans Health Administration (VHA) expert opinion, received in March 2006, before ultimately denying the Veteran's claim in a February 2008 decision.

The Veteran appealed the February 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  

In July 2011, the Court vacated the Board's February 2008 decision and remanded the case back to the Board.  In May 2013, and August 2013, the Board remanded the claim for additional development.  

The Veteran testified at hearings before a Decision Review Officer (DRO) in April 1997, and before a Veterans Law Judge (VLJ) in July 2015.  These transcripts are associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In February 2008, the Board denied the claim.  The Veteran appealed, and in a July 2011 Memorandum Decision the Court, citing a March 2006 medical opinion obtained from a VA medical specialist, vacated the Board's February 2008 decision, and remanded the claim, after it found that the Board had failed to consider the possibility that the Veteran had a preexisting acquired psychiatric disorder that had been aggravated by his service.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R.  § 3.306 (2015).

In May 2013, the Board remanded the claim for an examination and opinion.  In May 2013, the Veteran was afforded a VA examination, and medical opinions were obtained.  

In August 2013, the Board remanded the claim after it determined that the May 2013 opinions were inadequate.  The Board directed that an addendum be requested to a May 2013 VA examination report, from the same VA examiner who had performed that examination (Dr. W.S.), if possible.  Dr. W.S. was requested to provide three opinions.  First, he was requested to state whether or not the Veteran's mood disorder, NOS (not otherwise specified) undebatably existed prior to his entry into active service.  If the answer to this first question was "yes," Dr. W.S. was requested to provide an opinion as to whether or not it is undebatable that the Veteran's mood disorder, NOS, underwent no increase in severity during service beyond the natural progress of the disability.  The Board indicated that if the Veteran's mood disorder was found not to exist prior to his service, that Dr. W.S. should provide an opinion as to whether it is at least as likely as not that the Veteran's mood disorder, NOS was incurred in service, or is otherwise related to an event, disease, or injury in service.

The Board finds that a remand is required for another supplemental opinion.  Briefly stated, in January 2015, an addendum opinion was obtained from Dr. W.S.  In that opinion, Dr. W.S. failed to provide a clear answer to the first question posed by the Board.  As for the second and third questions for which an opinion was requested, although Dr. W.S. provided answers to these questions, as a matter of logic and law, these answers can only be considered in the context of the answer to the first question.  Therefore, under the circumstances, a supplemental opinion is required from Dr. W.S., if possible.  Barr; Stegall; Adams v. Principi, 256 F.3d 1318, 1321-22 (Fed.Cir.2001)

The Board stresses that notwithstanding the fact that it has used the term "undebatably" in its request for opinions, any such opinion may not be considered dispositive of any issue, as it is the Board's primary responsibility to be the finder of fact in these matters. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 19.4 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request an addendum to the January 2015 VA opinion from the same VA examiner who provided the January 2015 opinion (as well as the August 2013 VA examination), if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion.

The examiner is asked to answer the following remaining questions, with careful consideration of the degree of medical certainty the Board requires to allow for adjudication of the relevant issues in this claim: 

(a)  Did the Veteran's mood disorder, NOS, undebatably (i.e., clear and unmistakable), exist prior to his entry into active service?  


In responding to this question, please comment on the March 2006 VA psychiatrist's opinion that suggests that the Veteran had a psychiatric condition that originated in childhood and, therefore, preexisted service.

(b) If, and only if, the answer to question (a) is "yes," is it undebatable (i.e., clear and unmistakable) that the Veteran's mood disorder, NOS, underwent no increase in severity during service beyond the natural progress of the disability?  

In responding to this question, please comment on the March 2006 VA psychiatrist's remarks that (i) catching his wife in bed with another man would have been painful for the Veteran, (ii) the Veteran's psychotic symptoms primarily and inconsistently occur in relation to specific stressors, namely marital, (iii) his diagnosed psychiatric conditions would be apt to increase the likelihood of psychiatric symptoms emerging in response to stress, and (iv) "[i]t is no surprise that [his] marital problems served to trigger the emotional pain of his abusive childhood."

Critically, the examiner should note that clear and unmistakable evidence is an onerous standard.  It means that the evidence cannot be misinterpreted or misunderstood.  In other words, the evidence leads to a conclusion that is undebatable, obvious, or manifest. 

In the May 2013 VA examination report, the examiner stated that the March 2006 was reviewed and did not indicate that the Veteran's condition worsened due to the military.  This opinion does not provide the relevant medical determinations needed to resolve this issue on appeal for two reasons: (i) a lack of evidence showing aggravation in service is not a sufficient basis for determining that the Veteran's psychiatric disorders were clearly and unmistakably not aggravated during service, and (ii) the relevant question is whether the Veteran's mood disorder was aggravated during service, including as a result of wife's marital infidelity.

(c) If, and only if, the answer to question (a) is negative, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's mood disorder, NOS, was incurred in service, or is otherwise related to an event, disease, or injury in service, including the Veteran's stress after witnessing his wife's infidelity with his best friend in service in 1975 immediately prior to his first documented instance of psychiatric hospitalization. 

If any requested information cannot be provided without resort to speculation, indicate whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached that clearly states the conclusions, identifies the supporting data for each conclusion, and provides a reasoned medical explanation connecting the supporting data to each conclusion.

A review of the Veterans Court's July 5, 2011 decision may help the examiner understand the Board's obligations in this case. 
 
2.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered. 
 
3.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




